1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     JOAQUIN HERNANDEZ-AYALA,                          Case No. 3:13-cv-00134-MMD-WGC

7                                  Petitioner,                          ORDER
             v.
8

9     RENEE BAKER, et al.,

10                             Respondents.

11

12   I.     SUMMARY

13          Petitioner Joaquin Hernandez-Ayala filed a petition for writ of habeas corpus

14   (“Petition”) under 28 U.S.C. § 2254. (ECF No. 11.) This matter is before the Court for

15   adjudication of the merits of the Petition. For the reasons discussed below, the Court

16   denies the Petition, denies a certificate of appealability, and directs the Clerk of the Court

17   to enter judgment accordingly.

18   II.    BACKGROUND

19          Petitioner’s convictions are the result of events that occurred in Clark County,

20   Nevada on or between January 14, 2006 and August 27, 2006. (ECF Nos. 12-9 at 2, 13-

21   3 at 2.) J.F., Petitioner’s stepdaughter, testified that when she was five years old,

22   Petitioner touched her on the inside of her vagina with his middle finger while her mother

23   was at work. (ECF No. 12-17 at 99–100, 108–110, 114.) Previously, J.F. told law

24   enforcement that Petitioner “touched . . . her private areas . . . a lot” and had touched her

25   “[o]n her buttocks.” (ECF No. 12-22 at 56–57, 59–60, 64.) Additionally, J.F.’s aunt

26   testified that J.F.’s brother, G.F., who was four at the time, told her that Petitioner rubbed

27   G.F.’s penis. (ECF No. 12-17 at 123–24.)

28          Following a jury trial, Petitioner was found guilty of one count of sexual assault
1    with a minor under fourteen years of age regarding J.F. and one count of lewdness with

2    a child under fourteen years of age regarding J.F. (ECF No. 13-2 at 2–3.) Petitioner was

3    sentenced to life with the possibility of parole after twenty years for the sexual assault

4    count and life with the possibility of parole after ten years for the lewdness count, to run

5    concurrent to the sexual assault count. (Id.) Petitioner appealed, and the Nevada

6    Supreme Court affirmed on August 5, 2009. (ECF No. 13-22.) Remittitur issued on

7    September 1, 2009. (ECF No. 13-24.)

8           Petitioner filed a state habeas petition on April 6, 2010. (ECF No. 13-28.) The

9    state district court denied the petition on September 8, 2010. (ECF No. 13-34.) Petitioner

10   appealed, and the Nevada Supreme Court reversed and remanded for the appointment

11   of counsel to assist Petitioner in his post-conviction proceedings. (ECF No. 13-36.)

12   Petitioner filed a counseled, supplemental petition on June 2, 2011. (ECF No. 14-2.) The

13   state district court denied the supplemental petition on October 10, 2011. (ECF No. 14-

14   7.) Petitioner appealed, and the Nevada Supreme Court affirmed on February 13, 2013.

15   (ECF No. 14-22.) Remittitur issued on March 12, 2013. (ECF No. 14-23.)

16          Petitioner’s federal habeas petition was filed on May 15, 2013. (ECF No. 5.)

17   Petitioner filed a counseled, amended petition on October 9, 2013. (ECF No. 11.)

18   Respondents moved to dismiss the amended petition. (ECF No. 18.) Petitioner

19   responded to the motion and moved for a stay and abeyance. (ECF Nos. 25, 26.) This

20   Court determined that Grounds Five, Six, Seven, and Nine were unexhausted and

21   granted the motion to stay pending exhaustion. (ECF No. 35 at 4.)

22          Petitioner filed a second state habeas petition on February 26, 2015. (ECF No.

23   37-1.) The state district court denied the petition on July 27, 2015. (ECF No. 37-5.) The

24   Nevada Court of Appeals affirmed the denial of Petitioner’s second state habeas petition

25   on June 22, 2016. (ECF No. 37-11.) Remittitur issued on July 19, 2016. (ECF No. 37-

26   12.)

27          Petitioner moved to reopen his federal case on September 8, 2016. (ECF No. 36.)

28   This Court granted the motion. (ECF No. 39.) Respondents again moved to dismiss.

                                                   2
1    (ECF No. 41.) This Court granted the motion, dismissing Grounds Five, Six, Seven, and

2    Nine as procedurally defaulted. (ECF No. 48 at 5.) Respondents answered the remaining

3    grounds in the amended petition on April 18, 2018. (ECF No. 51.) Petitioner replied on

4    November 5, 2018. (ECF No. 56.)

5             In his remaining grounds for relief, Petitioner asserts the following violations of his

6    federal constitutional rights: (1) the police used coercive tactics to obtain his incriminating

7    statements; (2) his right to confront the witnesses against him was violated when the state

8    district court admitted numerous out-of-court statements; (3) the state district court

9    admitted a prejudicial out-of-court statement; (4) his trial counsel failed to challenge the

10   accusations against him at trial; (5) his appellate counsel failed to argue on appeal that

11   there was legally insufficient evidence to support his lewdness conviction. (ECF No. 11 at

12   9-29.)

13   III.     LEGAL STANDARD

14            28 U.S.C. § 2254(d) sets forth the standard of review generally applicable in

15   habeas corpus cases under the Antiterrorism and Effective Death Penalty Act

16   (“AEDPA”):

17            An application for a writ of habeas corpus on behalf of a person in custody
              pursuant to the judgment of a State court shall not be granted with respect
18            to any claim that was adjudicated on the merits in State court proceedings
              unless the adjudication of the claim --
19

20               (1) resulted in a decision that was contrary to, or involved an
                     unreasonable application of, clearly established Federal law, as
21                   determined by the Supreme Court of the United States; or
22               (2) resulted in a decision that was based on an unreasonable
                     determination of the facts in light of the evidence presented in the
23
                     State court proceeding.
24

25   28 U.S.C. § 2254(d).

26            A state court decision is contrary to clearly established Supreme Court precedent,

27   within the meaning of 28 U.S.C. § 2254, “if the state court applies a rule that contradicts

28   the governing law set forth in [the Supreme Court’s] cases” or “if the state court confronts

                                                     3
1    a set of facts that are materially indistinguishable from a decision of [the Supreme] Court.”

2    Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Williams v. Taylor, 529 U.S. 362,

3    405–06 (2000), and citing Bell v. Cone, 535 U.S. 685, 694 (2002)). A state court decision

4    is an unreasonable application of clearly established Supreme Court precedent within

5    the meaning of 28 U.S.C. § 2254(d) “if the state court identifies the correct governing

6    legal principle from [the Supreme] Court’s decisions but unreasonably applies that

7    principle to the facts of the prisoner’s case.” Id. at 75 (quoting Williams, 529 U.S. at 413).

8    “The ‘unreasonable application’ clause requires the state court decision to be more than

9    incorrect or erroneous. The state court’s application of clearly established law must be

10   objectively unreasonable.” Id. (quoting Williams, 529 U.S. at 409–10) (internal citation

11   omitted).

12          The Supreme Court has instructed that “[a] state court’s determination that a claim

13   lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

14   on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101

15   (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court

16   has stated “that even a strong case for relief does not mean the state court’s contrary

17   conclusion was unreasonable.” Id. at 102 (citing Lockyer, 538 U.S. at 75); see also Cullen

18   v. Pinholster, 563 U.S. 170, 181 (2011) (describing the standard as a “difficult to meet”

19   and “highly deferential standard for evaluating state-court rulings, which demands that

20   state-court decisions be given the benefit of the doubt” (internal quotation marks and

21   citations omitted)).

22   IV.     DISCUSSION

23          The Petition asserts five remaining grounds for relief. The Court will address each

24   ground in turn.

25          A.     Ground One

26          In Ground One, Petitioner alleges that his federal constitutional rights were

27   violated when the police used coercive tactics to obtain his incriminating statements.

28   (ECF No. 11 at 9.) Petitioner elaborates that the police used psychological and physical

                                                    4
1    coercion—including using physical force, handcuffing him to a bar during the

2    interrogation, and forcing him to stay in a cold room—to pressure him into making an

3    incriminating statement. (Id. at 11.) In Petitioner’s appeal of his judgment of conviction,

4    the Nevada Supreme Court held:

5
            Hernandez-Ayala contends that the district court erred in admitting his
6           statement to the police because his statement was coerced.
7           Due process requires that any confession admitted at trial be voluntary.
            Passama v. State, 103 Nev. 212, 213, 735 P.2d 321, 322 (1987). That is, a
8           confession cannot be admitted into evidence unless “it is made freely and
            voluntarily, without compulsion or inducement.” Id. A voluntary confession
9           is the “product of a ‘rational intellect and a free will.’” Id. at 213-14, 735 P.2d
            at 322-23. (quoting Blackburn v. Alabama, 361 U.S. 199, 208 (1960)). A
10          confession is involuntary if “coerced by physical intimidation or
            psychological pressure.” Id. (citing Townsend v. Sain, 372 U.S. 293, 307
11          (1963), overruled on other grounds by Keeney v. Tamayo-Reyes, 504 U.S.
            1, 5 (1992)). A district court’s decision regarding the voluntariness of a
12          defendant’s confession “will not be disturbed on appeal if it is supported by
            substantial evidence.” Allan v. State, 118 Nev. 19, 23-24, 38 P.3d 175, 178
13          (2002), overruled on other grounds by Rosky v. State, 121 Nev. 184, 190-
            91, 111 P.3d 690, 694 (2005). “Substantial evidence is that which a
14          reasonable mind might consider adequate to support a conclusion.” Steese
            v. State, 114 Nev. 479, 488, 960 P.2d 321, 327 (1998).
15
            Hernandez-Ayala contends that the district court erred in admitting his
16          statements because he made allegations below that police officers put a
            gun to his head and beat him prior to his statement. The district court found
17          that his statement was not coerced because the videotape of Hernandez-
            Ayala’s statement showed that he was relaxed, he never complained of
18          mistreatment, officers brought him hot tea because he said that he was cold,
            and the video and his booking photo showed no evidence of a beating.
19
            We conclude that the district court did not err in admitting the statement
20          because there was no evidence presented demonstrating that the
            statement was coerced. Hernandez-Ayala directs us to no evidence
21          demonstrating coercion and appears to argue that the district court should
            not have admitted the statement purely on the basis that he made an
22          allegation of coercion. Rather, the district court’s finding is supported by
            substantial evidence.
23

24   (ECF No. 13-22 at 3–4.) The Nevada Supreme Court’s rejection of this claim was neither
25   contrary to nor an unreasonable application of clearly established law as determined by
26   the United States Supreme Court.
27          The admission into evidence at trial of an involuntary confession violates a
28   defendant’s right to due process under the Fourteenth Amendment. Lego v. Twomey,

                                                     5
1    404 U.S. 477, 478 (1972); Jackson v. Denno, 378 U.S. 368, 376 (1964) (“It is now

2    axiomatic that a defendant in a criminal case is deprived of due process of law if his

3    conviction is founded, in whole or in part, upon an involuntary confession”); see also

4    Dickerson v. United States, 530 U.S. 428, 444 (2000) (explaining that the requirement

5    that Miranda rights be given prior to a custodial interrogation does not dispense with a

6    due process inquiry into the voluntariness of a confession). An inculpatory statement is

7    only voluntary if it is the product of rational intellect and free will. Blackburn, 361 U.S. at

8    208. “[C]oercive police activity is a necessary predicate to the finding that a confession

9    is not voluntary within the meaning of the Due Process Clause of the Fourteenth

10   Amendment.” Colorado v. Connelly, 479 U.S. 157, 167 (1986) (internal quotation marks

11   omitted).

12          Detective Enrique Hernandez interviewed Petitioner on August 27, 2006, from

13   5:18 a.m. to 7:00 a.m. (ECF No. 12-2 at 2, 39.) At the beginning of the interview, both

14   parties acknowledged that the interview room was cold, and during the interview,

15   Detective Hernandez brought Petitioner hot water and tea. (Id. at 2-3, 34.) Following

16   Detective Hernandez’s reading of Petitioner’s Miranda rights, Petitioner stated that he

17   understood his rights. (Id. at 7.) Petitioner explained that he touched the outside of J.F.’s

18   vagina while bathing her, but he denied touching the inside of J.F.’s vagina. (Id. at 10–

19   12.) After Detective Hernandez explained that someone had touched the inside of J.F.’s

20   vagina, Petitioner explained that it was not him. (Id. at 13.) Later in the interview,

21   Detective Hernandez stated:

22          I have done this for a long time. It is not my first day okay. I came from the
            hospital. I talked to the doctors. I have the DNA, we have enough. We have
23          all we need to say it did happen, and I know it happened. I know it happened
            [Petitioner]. And you can’t look at me in the eyes and deny it. And I know
24
            you can’t do that. Because you are [a] good human person who can not lie.
25
     (Id. at 25.) Petitioner then stated, “I did touch her, I did make the attempt, I made the
26
     attempt, I am not going to deny that. . . . When I tell you that at no time have I stuck my
27
     finger in her, is because the truth is that I only made the attempt.” (Id.) Petitioner then
28

                                                    6
1    demonstrated how far he inserted his finger into J.F.’s vagina and commented, “[i]f the

2    girl shows more than that. You need to investigate somewhere else, because it wasn’t

3    me.” (Id.)

4           When asked how many times this incident happened, Petitioner responded, “[o]ne

5    time” and explained, “I had the intention but . . . I did not do it. . . . Some times [sic] the

6    girl would provoke me.” (Id. at 28.) Petitioner elaborated, “[s]ometimes [J.F.] would go to

7    her room[,] . . . take her clothes off and come out[,] . . . [s]o I resisted.” (Id. at 29.)

8    Petitioner stated that he “was going to look for help but [he] didn’t do it because [he]

9    didn’t want [his] wife to suspect anything.” (Id. at 35.) Petitioner also admitted regret and

10   commented, “I know I didn’t have to tell you anything if I didn’t want to. . . . But I have the

11   advantage that I didn’t—that I had enough time to do more things and I didn’t do it.” (Id.

12   at 36–37.) Finally, Petitioner stated, “I don’t feel that I have done such a bad thing to

13   have to get an attorney.” (Id. at 37.)

14          During the trial, outside the presence of the jury, the State informed the state

15   district court that a hearing may need to be held to determine whether Petitioner’s police

16   interview statements were coerced because Petitioner “made allegations . . . in . . . an

17   internal affairs complaint . . . claiming that [the police officers] beat him to get a confession

18   out of him.” (ECF No. 12-17 at 28.) The following day, again outside the presence of the

19   jury, Petitioner orally moved to suppress his police interview statement. (ECF No. 12-22

20   at 42.) Petitioner explained that on the way to his police interview he was beaten, hit in

21   the back of the head, and had a gun held to his head. (Id. at 42–43.) Petitioner also cited

22   issues with the room’s temperature and the fact that “his arm [was] handcuffed to a bar”

23   during the interview. (Id. at 43.) Petitioner explained that after the interview was over and

24   he was being transported to the Clark County Detention Center, “his nose started to

25   bleed . . . as a result of what had happened earlier” on his way to give his interview. (Id.

26   at 44.) The state district court denied Petitioner’s motion, finding, in part, that “if he was

27   beaten and coerced so bad, it would appear to the Court that he would have . . . been

28   coerced in the very beginning and he would have given his confession” right away as

                                                     7
1    opposed to waiting until the end of the interview to confess. (Id. at 49.)

2           Detective Hernandez testified at Petitioner’s trial that he first contacted Petitioner

3    while he was in the back of a patrol car. (ECF No. 12-22 at 67, 69.) After being told why

4    he was under arrest and being read his Miranda rights, Petitioner indicated that he

5    wished to speak to Detective Hernandez, and, as such, Petitioner was moved to

6    Detective Hernandez’s vehicle and transported to Detective Hernandez’s office. (Id. at

7    69–70.) Petitioner was the only passenger in Detective Hernandez’s vehicle. (Id. at 70.)

8    During the interview, which was conducted exclusively in Spanish, Petitioner “was

9    handcuffed to [a] pole.” (Id. at 71–72.) Detective Hernandez admitted that the interview

10   room was cold, but he explained that he “tried to alleviate that [issue] by giving [Petitioner]

11   something hot to drink.” (Id. at 73.) Detective Hernandez testified that he did not threaten

12   or physically harm Petitioner and that Petitioner was not mistreated by anyone in the

13   police department. (Id. at 73, 78; see also id. at 66 (testimony from Detective Shannon

14   Tooley that she watched portions of Petitioner’s police interview and did not “see

15   [Petitioner] being mistreated by Detective Hernandez”).)

16          The Nevada Supreme Court reasonably determined that Petitioner failed to

17   present evidence that his statement was coerced. Petitioner failed to present any

18   evidence that he was beaten up, hit in the back of the head, or had a gun pointed at his

19   head. See Jones v. Gomez, 66 F.3d 199, 205 (9th Cir. 1995) (“Jones’s conclusory

20   allegations did not meet the specificity requirement. The district court did not err in

21   denying habeas relief on this ground.”). In fact, Petitioner acknowledges that the police

22   interview videotape and his booking photographs show no injuries. 1 (ECF No. 56 at 10;

23   see also ECF No. 12-21.) Regarding Petitioner’s other allegations of coercion, Detective

24   Hernandez admitted that the interview room was cold, that Petitioner was handcuffed to

25   a pole, and that he only told Petitioner that he expected to be able to retrieve DNA

26   evidence implicating Petitioner in order to elicit a response from Petitioner. (See ECF

27
            1Petitioner
                     argues that his injuries were to his body, not his face, so there would not
28
     have been anything to see in the videotape or booking photographs. (ECF No. 56 at 10.)
                                                8
1    No. 12-22 at 71–74.) However, it cannot be concluded that these commonplace

2    interrogation occurrences overcame Petitioner’s rational intellect and free will. Blackburn,

3    361 U.S. at 208. Indeed, Detective Hernandez attempted to alleviate the cold

4    temperature concerns by giving Petitioner hot tea, explained that Petitioner was

5    handcuffed to make sure he was secure, and stated that commenting on what the DNA

6    evidence will demonstrate is a common interview technique. (ECF No. 12-22 at 71, 73–

7    74.) Moreover, Petitioner commented during the interrogation that “[he] kn[e]w [he] didn’t

8    have to tell [Detective Hernandez] anything if [he] didn’t want to.” (Id. at 36–37.) Because

9    the Nevada Supreme Court reasonably denied Petitioner’s claim that his confession was

10   involuntary based on a lack of coercion, Connelly, 479 U.S. at 167, Petitioner is denied

11   federal habeas relief for Ground One.

12          B.     Ground Two

13          In Ground Two, Petitioner alleges that his right to confront the witnesses against

14   him was violated when the state district court admitted numerous out-of-court statements

15   from J.F.’s mother, J.F.’s aunt, and Detective Tooley. 2 (ECF No. 11 at 11–13.) In

16   Petitioner’s appeal of his judgment of conviction, the Nevada Supreme Court held:

17          Hernandez-Ayala contends that the district court erred in admitting hearsay
            statements that the victim made to her mother, her aunt, and a detective,
18          for two reasons: (1) these statements violated the Confrontation Clause and
            (2) the statements effectively bolstered the victim’s testimony.
19
            Generally, “[a] trial court’s evaluation of admissibility of evidence will not be
20          reversed on appeal unless it is manifestly erroneous.” Medina v. State, 122
            Nev. 346, 353, 143 P.3d 471, 476 (2006). Under Crawford v. Washington,
21          541 U.S. 36 (2004), “when the declarant is unavailable, reliability
            assessments of testimonial hearsay cannot survive scrutiny under the
22          Confrontation Clause without actual confrontation.” Pantano v. State, 122
            Nev. 782, 789, 138 P.3d 477, 481 (2006).
23
            We conclude that because the victim testified and Hernandez-Ayala was
24          offered the opportunity to cross-examine her, there is no Confrontation
            Clause violation. [Footnote 1: Hernandez-Ayala chose not to cross-examine
25          the victim at trial.] Pantano, 122 Nev. at 790, 138 P.3d at 482. We further

26
            2Petitioner appears to only take issue with J.F.’s out-of-court statements, not G.F.’s
27   out-of-court statements. (See ECF No. 56 at 14 (arguing that “permitting these witnesses
     to testify as to J.F.’s out-of-court accusations . . . unfairly magnified her testimony and
28   deprived [Petitioner] of his right to confront his accuser”). Indeed, Petitioner was not
     convicted of any accusations regarding G.F. (See ECF No. 13-2 at 2–3.)
                                                   9
1          conclude that, as discussed below, the hearsay statements were properly
           admitted and, particularly given the young age of the child, [Footnote 2: The
2          victim was six years old and starting kindergarten.] were not so cumulative
           as to amount to vouching for the victim’s testimony or unduly prejudicing the
3          case. See Felix v. State, 109 Nev. 151, 200, 849 P.2d 220, 253 (1993). The
           evidence strongly supported the verdict—particularly, Hernandez-Ayala’s
4          inculpatory statement to the police, which was consistent with the victim’s
           statement.
5
           Statements to family members
6
           Child victim hearsay statements are admissible if the statements meet the
7          requirements of NRS 51.385 and the United States Constitution. Felix, 109
           Nev. at 200, 849 P.2d at 253. NRS 51.385(1) allows the admission of the
8          child’s hearsay statement regarding sexual conduct if the child is under the
           age of ten and: “(a) [t]he court finds, in a hearing out of the presence of the
9          jury, that the time, content and circumstances of the statement provide
           sufficient circumstantial guarantees of trustworthiness; and (b) [t]he child
10         testifies at the proceeding or is unavailable or unable to testify.”

11         In this case, the district court held a hearing regarding the testimony of the
           mother and aunt, found that the statements made by the child victim were
12         spontaneous, and that any questioning conducted by the mother and aunt
           of the child was limited and within the scope of proper parental or familial
13         concern. NRS 51.385(2). Thus, the district court correctly applied NRS
           51.385 in determining the reliability of the child victim’s statements.
14
           Statement to police officers
15
           Hearsay is a statement offered to prove the truth of the matter asserted
16         unless the “declarant testifies at the trial or hearing and is subject to cross-
           examination concerning the statement, and the statement is: (a)
17         [i]nconsistent with [her] testimony.” NRS 51.035(2).

18         In the present case, (1) the victim testified to one act of sexual assault and
           testified that she did not remember talking to a police officer; (2) Detective
19         Shannon Tooley testified that the victim had made a statement to her during
           investigation that Hernandez-Ayala had touched her on her “private areas
20         a lot,” including her buttocks, demonstrating that the statement was
           inconsistent with the victim’s testimony; and (3) the victim was subject to
21         cross-examination, although defense counsel chose not to exercise that
           right. Thus, the statement was properly admitted as an inconsistent
22         statement of the child declarant.

23   (ECF No. 13-22 at 4–6.) The Nevada Supreme Court’s rejection of this claim was neither

24   contrary to nor an unreasonable application of clearly established law as determined by

25   the United States Supreme Court.

26         The state district court held a hearing outside the presence of the jury to evaluate

27   J.F.’s and G.F.’s out-of-court statements. (See ECF No. 12-17 at 6.) The state district

28   court heard testimony from Blanca Zaragoza (hereinafter “Blanca”), the aunt of J.F. and

                                                 10
1    G.F.; Betel Zaragoza (hereinafter “Betel”), the mother of J.F. and G.F.; and G.F. (Id. at

2    14-27, 34–43.) The state district court held that it would allow Betel to testify about J.F.’s

3    statements and Blanca to testify about J.F.’s and G.F.’s statements. (Id. at 52.) The state

4    district court also held that G.F. was “unable to testify, because he [was] not competent.”

5    (Id. at 52–53.)

6           Thereafter, Betel testified before the jury that she learned of J.F.’s accusations

7    against Petitioner through her sister-in-law, Christina, after she finished work one day.

8    (ECF No. 12-17 at 72–73, 80, 82.) After hearing the accusations, Betel took J.F. into

9    Betel’s sister-in-law’s bedroom, and “[t]hen [J.F.] told [her] . . . that [Petitioner] had

10   touched her.” (Id. at 83–84.) Specifically, Betel explained that J.F. told her “[t]hat

11   [Petititioner] had sticked [sic] his finger inside of her vagina.” (Id. at 84.) Betel then took

12   J.F. to the hospital. (Id. at 88.)

13          Next, J.F., who was six years old at the time of Petitioner’s trial, testified that when

14   she was five years old, Petitioner touched her on the inside of her vagina with his middle

15   finger. (ECF No. 12-17 at 99–100, 108–09, 114.) This touching occurred while J.F.’s

16   mother was at work. (Id. at 110.) J.F. testified that Petitioner did not touch her anywhere

17   else and, specifically, that Petitioner did not “touch[ her] on [her] butt.” (Id. at 110, 113.)

18   J.F. also testified that she did not remember talking to a police officer while in the hospital.

19   (Id. at 111.)

20          Third, Blanca testified that on August 27, 2006, she was bathing J.F. and G.F.

21   (ECF No. 12-17 at 117, 121.) As Blanca was “wash[ing J.F.’s] private part,” J.F. “yelled

22   an ouch.” (Id. at 121.) Blanca asked J.F. what was wrong, and J.F. “said that [Petitioner]

23   put [his] hands on her . . . vagina.” (Id. at 123.) Blanca then asked G.F. if Petitioner had

24   ever touched him, and “[h]is response was, he did it like this. And then he touched his

25   penis” and moved his hand back and forth. (Id. at 123–24.)

26          Finally, Detective Tooley testified that she responded to Sunrise Hospital on

27   August 27, 2006, to investigate J.F.’s case. (ECF No. 12-22 at 56–57.) Detective Tooley

28   interviewed J.F. and her aunt at the hospital. (Id. at 57.) J.F. told Detective Tooley that

                                                    11
1    she was “touched . . . on her private areas . . . a lot.” (Id. at 59–60.) J.F. also told Detective

2    Tooley that Petitioner had touched her “[o]n her buttocks.” (Id. at 64.) 3

3           The Sixth Amendment’s Confrontation Clause provides that “[i]n all criminal

4    prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses

5    against him.” “[A] primary interest secured by [the Confrontation Clause] is the right of

6    cross-examination.” Douglas v. Alabama, 380 U.S. 415, 418 (1965). While “the

7    Confrontation Clause guarantees an opportunity for effective cross-examination,” it does

8    guarantee “cross-examination that is effective in whatever way, and to whatever extent,

9    the defense might wish.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986) (internal

10   quotation marks omitted); see also Kentucky v. Stincer, 482 U.S. 730, 739 (1987) (“[T]he

11   Confrontation Clause’s functional purpose i[s] ensuring a defendant an opportunity for

12   cross-examination.”). Regarding out-of-court statements admitted at trial, as is the case

13   at hand, the Confrontation Clause bars “admission of testimonial statements of a witness

14   who did not appear at trial unless he was unavailable to testify, and the defendant had

15   had a prior opportunity for cross-examination.” Crawford, 541 U.S. at 53–54.

16          Although the state district court admitted J.F.’s out-of-court statements through

17   the testimony of Betel, Blanca, and Detective Tooley, the Nevada Supreme Court

18   reasonably concluded that there was no Confrontation Clause violation. Indeed, J.F.

19   testified at Petitioner’s trial, and even though Petitioner chose not to cross-examine J.F.,

20   he was offered the opportunity to do so. (See ECF No. 12-17 at 114.) Because J.F.

21   appeared at the trial and Petitioner had the opportunity to cross-examine her, there was

22   no Confrontation Clause violation, Crawford, 541 U.S. at 53–54; Douglas, 380 U.S. at

23

24
            3It is noted that Petitioner objected to Detective Tooley testifying about J.F.’s
25   statements on hearsay grounds. (ECF No. 12-22 at 60.) The State responded that J.F.’s
     prior statements to Detective Tooley in the hospital should be admitted as prior
26   inconsistent statements since J.F. had testified the previous day that Petitioner did not
     touch her buttocks, Petitioner only touched her vagina once, and she did not recall
27   speaking to a police officer at the hospital. (Id.) The state district court overruled
     Petitioner’s objection, noting, in part, that a prior inconsistent statement is not hearsay,
28   J.F. was subject to cross-examination, and J.F. could not be confronted with her prior
     statements because she could not read. (Id. at 61, 63.)
                                                   12
1    418, and the Nevada Supreme Court reasonably denied relief.

2          Petitioner is denied federal habeas relief for Ground Two.

3          C.     Ground Three

4          In Ground Three, Petitioner alleges that his right to a fair trial and right to confront

5    the witnesses against him were violated when the state district court admitted a

6    prejudicial out-of-court statement. (ECF Nos. 11 at 13, 56 at 14–15.) Specifically,

7    Petitioner alleges that Blanca made inadmissible hearsay statements to her sister, who

8    Petitioner was unable to cross-examine. (ECF Nos. 11 at 14, 56 at 15.) In Petitioner’s

9    appeal of his judgment of conviction, the Nevada Supreme Court held:

10         Hernandez-Ayala contends that the district court erred in allowing a witness
           to testify regarding statements the victim made to a non-testifying adult.
11
           We note that Hernandez-Ayala did not object to the testimony during trial,
12         thus we review for plain error. See Green v. State, 119 Nev. 542, 545, 80
           P.3d 93, 95 (2003); NRS 178.602.
13
           During trial, the victim’s aunt, Blanca Saragoza, testified that she was giving
14         the victim and her brother a bath, and when she began washing the victim’s
           private area, she said it hurt. When Saragoza inquired why, the victim told
15         her that Hernandez-Ayala had digitally penetrated her. Sarazoga exited the
           bathroom and told some family members what the victim had said.
16         Sarazoga’s older sister, Anna Blacencia, went into the bathroom and the
           victim repeated what she had told Saragoza. Blacencia did not testify at
17         trial.

18         It is not apparent from the record that the statement was sought to prove
           the matter asserted—that Hernandez-Ayala sexually assaulted the victim—
19         but rather to show how the statement affected Saragoza and the actions
           she took thereafter. However, even if the testimony was inadmissible
20         hearsay, Hernandez-Ayala did not demonstrate plain error. The testimony
           was nonspecific and evidence of Hernandez-Ayala’s guilty was substantial
21         in that the victim testified that Hernandez-Ayala had digitally penetrated her
           and Hernandez-Ayala admitted to the conduct in his statement to the police.
22

23   (ECF No. 13-22 at 6–7.) The Nevada Supreme Court’s rejection of this claim was neither

24   contrary to nor an unreasonable application of clearly established law as determined by

25   the United States Supreme Court.

26         After Blanca testified about J.F.’s and G.F.’s statements to her while they were in

27   the bathtub, the State asked Blanca, “what did you do?” (ECF No. 12-17 at 125.) Blanca

28   responded that she left the bathroom and because “most of [her] sisters and brothers

                                                  13
1    were there,” she “told them what [J.F.] was telling [her]. And then [her] older sister 4 went

2    in the bathroom . . . , and she again asked [J.F.] the same question. And [J.F.] again said

3    the same thing to her.” (Id.) Petitioner’s trial counsel did not object to the foregoing

4    testimony. (See id. at 125.)

5           The Supreme Court has explained that “[t]he [Confrontation] Clause . . . does not

6    bar the use of testimonial statements for purposes other than establishing the truth of the

7    matter asserted.” Crawford, 541 U.S. at 59 n.9; see also Tennessee v. Street, 471 U.S.

8    409, 414 (1985) (“The nonhearsay aspect of Peel’s confession—not to prove what

9    happened at the murder scene but to prove what happened when respondent

10   confessed—raises no Confrontation Clause concerns.” (emphasis in original)).

11          Here, the Nevada Supreme Court reasonably determined that Blanca’s testimony

12   about Blancenia’s statements was not hearsay. The Nevada Supreme Court explained

13   that Blanca’s testimony about Blancenia was not offered for the truth of the matter

14   asserted—that Petitioner sexually assaulted J.F.—but rather to explain a separate issue:

15   the actions Blanca took after hearing J.F.’s accusations. This finding was reasonable.

16   Blanca’s statement about Blancenia was in response to a question by the State asking

17   Blanca “what did you do” following hearing J.F.’s accusations. (ECF No. 12-17 at 125.)

18   Because Blanca was the first person to learn about J.F.’s accusations against Petitioner,

19   the progression of events following that conversation were necessary to explain how

20   future events—such as Blanca calling child protective services, telling Betel about the

21   accusations, and informing Betel that J.F. needed to be examined at the hospital—

22   unfolded. Accordingly, because the Nevada Supreme Court’s conclusion that Blanca’s

23   testimony did not amount to hearsay was reasonable, there is no Confrontation Clause

24   violation. See Crawford, 541 U.S. at 59 n.9; see also Moses v. Payne, 555 F.3d 742,

25   755-56 (9th Cir. 2009) (determining that “the state appellate court’s analysis” that “the

26   government did not introduce the testimony to prove the truth of the matter asserted . . . ,

27

28
            4   The older sister’s name is Anna Blacencia. (ECF No. 12-27 at 126.)
                                                  14
1    but rather to explain a separate relevant issue” was “consistent with Crawford and does

2    not meet the criteria for habeas relief”).

3           Petitioner is denied federal habeas relief for Ground Three.

4           D.     Ground Four

5           In Ground Four, Petitioner alleges that his federal constitutional rights were

6    violated when his trial counsel failed to challenge the accusations made by Blanca and

7    J.F. (ECF No. 11 at 14–16.) In Petitioner’s first state habeas appeal, the Nevada

8    Supreme Court held:

9           [A]ppellant argues that his trial counsel was ineffective for failing to cross-
            examine the victim to question whether the victim’s aunt encouraged her to
10          fabricate the allegations. Appellant fails to demonstrate that his counsel’s
            performance was deficient or that he was prejudiced. Appellant’s trial
11          counsel stated on the record that he did not cross-examine the six-year-old
            victim because she discussed everything during direct examination that he
12          would have questioned her about. This was a tactical decision and, as such,
            is “virtually unchallengeable absent extraordinary circumstances,” Ford v.
13          State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989), which appellant did not
            demonstrate. Further, counsel questioned the victim’s aunt regarding her
14          dislike of appellant and argued that the aunt’s dislike of appellant led the
            aunt to coerce the victim into fabricating her testimony. Appellant fails to
15          demonstrate a reasonable probability of a different outcome at trial had
            counsel cross-examined the victim as appellant confessed to committing the
16          sexual assault. Therefore, the district court did not err in denying this claim
            without conducting an evidentiary hearing.
17

18   (ECF No. 14-22 at 3.) The Nevada Supreme Court’s rejection of this claim was neither

19   contrary to nor an unreasonable application of clearly established law as determined by

20   the United States Supreme Court.

21          In Strickland, the Supreme Court propounded a two-prong test for analysis of

22   claims of ineffective assistance of counsel requiring the petitioner to demonstrate (1) that

23   the attorney’s “representation fell below an objective standard of reasonableness,” and

24   (2) that the attorney’s deficient performance prejudiced the defendant such that “there is

25   a reasonable probability that, but for counsel’s unprofessional errors, the result of the

26   proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 688,

27   694 (1984). A court considering a claim of ineffective assistance of counsel must apply

28   a “strong presumption that counsel’s conduct falls within the wide range of reasonable

                                                  15
1    professional assistance.” Id. at 689. The petitioner’s burden is to show “that counsel

2    made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the

3    defendant by the Sixth Amendment.” Id. at 687. Additionally, to establish prejudice under

4    Strickland, it is not enough for the habeas petitioner “to show that the errors had some

5    conceivable effect on the outcome of the proceeding.” Id. at 693. Rather, the errors must

6    be “so serious as to deprive the defendant of a fair trial, a trial whose result is reliable.”

7    Id. at 687.

8           Where a state district court previously adjudicated the claim of ineffective

9    assistance of counsel under Strickland, establishing that the decision was unreasonable

10   is especially difficult. See Harrington, 562 U.S. at 104–05. In Harrington, the United

11   States Supreme Court instructed:

12          The standards created by Strickland and § 2254(d) are both “highly
            deferential,” [Strickland, 466 U.S. at 689]; Lindh v. Murphy, 521 U.S. 320,
13          333, n.7, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997), and when the two apply
            in tandem, review is “doubly” so, Knowles [v. Mirzayance, 556 U.S. 111, 123
14          (2009)]. The Strickland standard is a general one, so the range of reasonable
            applications is substantial. 556 U.S., at 123, 129 S.Ct. at 1420. Federal
15          habeas courts must guard against the danger of equating unreasonableness
            under Strickland with unreasonableness under § 2254(d). When § 2254(d)
16          applies, the question is not whether counsel’s actions were reasonable. The
            question is whether there is any reasonable argument that counsel satisfied
17          Strickland’s deferential standard.

18   Harrington, 562 U.S. at 105; see also Cheney v. Washington, 614 F.3d 987, 995 (9th Cir.

19   2010) (internal quotation marks omitted) (“When a federal court reviews a state court’s

20   Strickland determination under AEDPA, both AEDPA and Strickland’s deferential

21   standards apply; hence, the Supreme Court’s description of the standard as doubly

22   deferential.”).

23          Petitioner’s trial counsel chose not to cross-examine J.F. (ECF No. 12-17 at 114.)

24   Following Petitioner’s trial counsel’s hearsay objection to Detective Tooley’s testimony

25   about J.F.’s police interview statements, a sidebar conference was held. (ECF No. 12-

26   22 at 60.) During that sidebar, following the state district court’s indication that “it’s not a

27   Crawford issue because [J.F.] was subject to . . . cross-examination,” Petitioner’s trial

28   counsel explained, “[w]hich I didn’t want to do because she said everything I needed her

                                                    16
1    to say.” (Id. at 63.) Petitioner’s trial counsel then responded “[e]xactly” when the state

2    district court commented, “[w]ell and what were you going to cross-examine her on” and

3    “[y]ou were happy with her response.” (Id.) Finally, Petitioner’s trial counsel responded

4    “[y]eah” when the state district court commented, “[s]o I understand why you didn’t cross-

5    examine her. You were happy with her response.” (Id.)

6           Turning to Blanca, Petitioner’s trial counsel cross-examined Blanca about several

7    issues. First, Petitioner’s trial counsel asked Blanca if it was correct that she never liked

8    Petitioner. (ECF No. 12-17 at 130.) Blanca responded that she “ha[d] no reason to dislike

9    him or like him.” (Id.) Petitioner’s trial counsel then asked Blanca if it was true that she

10   told Detective Tooley that she never liked Petitioner, and Blanca responded in the

11   affirmative and explained that her “reason of saying that dislike that day was because of

12   what he did . . . to [her] niece.” (Id. at 130–31.) Petitioner’s trial counsel clarified that

13   Blanca told Detective Tooley that she never liked Petitioner, and Blanca indicated that

14   she remembered that. (Id. at 131.) In fact, Blanca then admitted that she never liked

15   Petitioner. (Id.) Petitioner’s trial counsel then asked Blanca about her feelings about her

16   sister’s relationship with Petitioner; her feelings about her sister and her sister’s children

17   moving out of her apartment to live with Petitioner; and the reduced time she got to see

18   her sister’s children after they moved in with Petitioner. (Id. at 131–32.)

19          Petitioner’s trial counsel then asked Blanca if she “would always ask the children

20   if [Petitioner] was touching them,” to which Blanca responded, “[n]o, I asked them if

21   everything was fine.” (Id. at 132–33.) When Petitioner’s trial counsel subsequently asked

22   if Blanca asked J.F. “if her private parts were ever touched,” Blanca responded that she

23   “asked her a couple of times” but it was more akin to “telling her that if something like

24   that ever happened to let [her] know.” (Id. at 133.) Petitioner’s trial counsel then

25   questioned Blanca about her statement to Detective Tooley that she “was always asking

26   [J.F.] . . . if her private parts were being touched.” (Id.) Thereafter, Blanca admitted that

27   she “did specifically and literally ask[ J.F.] if [Petitioner] had ever touched her.” (Id. at

28   133–34.) Petitioner’s trial counsel then asked Blanca if she dissuaded J.F.’s mother from

                                                   17
1    speaking to Petitioner about the allegations and if she believed J.F. was actually in pain

2    when Blanca touched her in the bath. (Id. at 134–35.)

3           Later, during Petitioner’s trial counsel’s closing argument, he focused, in part, on

4    Blanca’s credibility and the possibility that Blanca influenced or implanted J.F.’s

5    accusations against Petitioner. Petitioner’s trial counsel first commented that “[w]e don’t

6    have any evidence whatsoever other than the statements of an individual that I would

7    severely question her credibility and her intent as to why she would say that, and that

8    would be the aunt.” (ECF No. 12-22 at 177.) Second, Petitioner’s trial counsel

9    commented that he did not think J.F. was lying, but he thought “that maybe she took [the

10   touching] out of context and everyone else here has placed it into a certain context for

11   her.” (Id. at 179.) Petitioner’s trial counsel then questioned, “[d]id Blanca start this whole

12   thing off” with her questions to J.F. in the bathtub and her previous questioning of whether

13   Petitioner ever did anything to J.F. (Id. at 180–81.) Specifically, Petitioner’s trial counsel

14   commented that Blanca was “always ask[ing] them if they were touched in their private

15   parts” and suggested that these questions “would instill a suggestibility issue with the

16   children eventually over time.” (Id. at 183–84.) Petitioner’s trial counsel then questioned

17   Blanca’s credibility because she admitted she did not like Petitioner. (Id. at 183.) Finally,

18   Petitioner’s trial counsel commented that Blanca “wanted things to get into motion” by

19   calling child protective services before telling Betel about J.F.’s allegations. (Id. at 185.)

20          It is clear that Blanca and J.F.’s accusations against Petitioner were damaging to

21   Petitioner. It is also clear that Blanca and J.F. had potential credibility issues. However,

22   the Nevada Supreme Court reasonably concluded that Petitioner failed to demonstrate

23   that his trial counsel’s performance in challenging their accusations or credibility was

24   deficient. Strickland, 466 U.S. at 688. First, although Petitioner’s trial counsel did not

25   cross-examine J.F., it appears that this decision was strategic. Indeed, Petitioner’s trial

26   counsel explained that he did not cross-examine J.F. “because she said everything [he]

27   needed her to say” on direct examination. (ECF No. 12-22 at 63.) In fact, as is further

28   explained in Ground Eight, J.F. testified during direct examination, contrary to her police

                                                   18
1    interview statement, that Petitioner only touched the inside of her vagina once and never

2    touched her buttocks. (ECF No. 12-17 at 110, 113.) Turning to Blanca, Petitioner’s trial

3    counsel cross-examined her about the fact that she always disliked Petitioner—as

4    opposed to her dislike stemming only from the accusations—and about the fact that

5    Blanca had previously questioned J.F. about Petitioner inappropriately touching her.

6    (ECF No. 12-17 at 133–34.) Petitioner’s trial counsel summarized Blanca’s credibility

7    issues during closing argument by asking the jury to consider whether Blanca implanted

8    J.F.’s accusations against Petitioner through her previous questions due to her dislike of

9    Petitioner. (ECF No. 12-22 at 179–81, 183–84.) Accordingly, because the Nevada

10   Supreme Court reasonably denied Petitioner’s ineffective assistance of counsel claim,

11   Petitioner is denied federal habeas relief for Ground Four. 5

12          E.     Ground Eight

13          In Ground Eight, Petitioner alleges that his federal constitutional rights were

14   violated when his appellate counsel failed to argue on appeal that there was legally

15   insufficient evidence to support his lewdness conviction. (ECF No. 11 at 26.) Petitioner

16   elaborates that the only evidence presented at trial supporting the lewdness conviction

17   was the victim’s prior, unreliable out-of-court statement, which amounted to hearsay and

18   //
     //
19   //
20

21
            5Petitioner also argues in his reply brief that his trial counsel failed to conduct a
22   proper investigation in order to properly challenge Blanca’s and J.F.’s accusations
     because a proper investigation would have disclosed: (1) that Blanca misled J.F. into
23   making false allegations; and (2) that J.F. was hypersensitive to touching. (ECF No. 56 at
     18–19.) In support of this argument, Petitioner cites to two declarations of Michele
24   Blackwill, dated October 7, 2013 and October 8, 2013; a declaration of Maria Hernandez
     dated October 7, 2013; and a declaration of Cristina Zaragoza dated October 8, 2013.
25   (See id. (citing ECF Nos. 14-25, 14-26, 14-27, 14-28).) First, these arguments were
     presented in Ground Five, which this Court dismissed as procedurally defaulted. (ECF No.
26   48 at 5.) Moreover, the Court is restricted from considering evidence that was not a part
     of the record reviewed by the Nevada Supreme Court at the time it ruled on the issue. See
27   Cullen, 563 U.S. at 181 (“[R]eview under § 2254(d)(1) is limited to the record that was
     before the state court that adjudicated the claim on the merits.”). Here, the declarations
28   were not made until after the Nevada Supreme Court affirmed the denial of Petitioner’s
     first state habeas petition on February 13, 2013. (ECF No. 14-22.)
                                                  19
1    lacked sufficient details about when the act occurred. (Id. at 27.) In Petitioner’s first state

2    habeas appeal, the Nevada Supreme Court held:

3           [A]ppellant argues that his appellate counsel was ineffective for failing to
            argue there was insufficient evidence for the lewdness conviction as the
4           victim testified that appellant did not touch her buttocks. Appellant fails to
            demonstrate that counsel’s performance was deficient or that he was
5           prejudiced. Following the six-year-old victim’s testimony that appellant did
            not touch her buttocks and that she did not remember telling the police that
6           he had touched her buttocks, the district court admitted her statement to
            police that appellant had touched her buttocks as a prior inconsistent
7           statement. See NRS 51.035(2). As the statement was properly admitted as
            a prior inconsistent statement, it was properly considered as substantive
8           evidence that appellant improperly touched the victim’s buttocks. See
            Crowley v. State, 120 Nev. 30, 35, 83 P.3d 282, 286 (2004). Accordingly,
9           there was sufficient evidence presented to support the lewdness conviction.
            Appellant fails to demonstrate a reasonable likelihood of success on appeal
10          had appellate counsel argued that there was insufficient evidence of the
            lewdness conviction. Therefore, the district court did not err in denying this
11          claim without conducting an evidentiary hearing.

12
     (ECF No. 14-22 at 5.) The Nevada Supreme Court’s rejection of this claim was neither
13
     contrary to nor an unreasonable application of clearly established law as determined by
14
     the United States Supreme Court.
15
            The Strickland standard outlined in Ground Four is utilized to review appellate
16
     counsel’s actions: a petitioner must show “that [appellate] counsel unreasonably failed
17
     to discover nonfrivolous issues and to file a merits brief raising them” and then “that, but
18
     for his [appellate] counsel’s unreasonable failure to file a merits brief, [petitioner] would
19
     have prevailed on his appeal.” Smith v. Robbins, 528 U.S. 259, 285 (2000). In order to
20
     assess whether Petitioner’s appellate counsel was ineffective, this Court must first
21
     assess whether a sufficiency of the evidence claim regarding the lewdness conviction
22
     would have been successful on appeal.
23
            Petitioner was convicted of one count of lewdness with a child under the age of
24
     fourteen. (ECF No. 13-6.) That lewdness count provided that Petitioner “commit[ted] a
25
     lewd or lascivious act with the body of [J.F.], a child under the age of fourteen years, by
26
     touching and/or rubbing and/or fondling the buttocks of the said [J.F.], with the intent of
27
     arousing, appealing to, or gratifying the lust, passions, or sexual desires of” Petitioner or
28

                                                   20
1    J.F. (ECF No. 13-3 at 3.) At the time of Petitioner’s acts against J.F. and his trial, NRS §

2    201.230(1) provided that a person is guilty of lewdness if the person “willfully and lewdly

3    commits any lewd or lascivious act . . . upon . . . a child under the age of 14 years, with

4    the intent of arousing, appealing to, or gratifying the lust or passion or sexual desires of

5    that person or of that child.” The Nevada Supreme Court reasonably concluded that there

6    was sufficient evidence supporting Petitioner’s lewdness conviction pursuant to NRS §

7    201.230(1).

8           Although J.F. denied that Petitioner “touch[ed her] butt” (ECF No. 12-17 at 110,

9    113), Detective Tooley testified that J.F. reported to her that Petitioner had touched her

10   “[o]n her buttocks.” (ECF No. 12-22 at 64.) Petitioner asserts that Detective Tooley’s

11   testimony about J.F.’s police interview statements was inadmissible hearsay. (ECF No.

12   11 at 27.) However, the Nevada Supreme Court, the final arbiter of Nevada law,

13   determined that pursuant to NRS § 51.035(2), Detective Tooley’s testimony about J.F.’s

14   police interview statement was properly admitted as a prior inconsistent statement. This

15   ruling was reasonable. J.F. testified at the trial that Petitioner did not touch her buttocks,

16   Petitioner only touched her vagina once, and she did not recall speaking to a police

17   officer at the hospital (ECF No. 12-17 at 110–111, 113). Accordingly, J.F.’s statement to

18   Detective Tooley that Petitioner “touched . . . on her private areas . . . a lot” and touched

19   her “[o]n her buttocks” (ECF No. 12-22 at 59–60, 64) was inconsistent. Because J.F.

20   testified at the trial and was subject to cross-examination, there was no hearsay issue

21   regarding Detective Tooley’s testimony. See NRS § 51.035(2)(a) (stating that a out-of-

22   court statement that is inconsistent with the declarant’s testimony is not hearsay if the

23   declarant testifies at the trial and is subject to cross-examination concerning the

24   statement). 6

25
            6Petitioner also argues that he had no opportunity to confront J.F. on her police
26
     interview statement because she did not remember speaking to law enforcement and was
27   not old enough to read, making confrontation with her prior statement impossible. (ECF
     No. 11 at 27.) However, as was discussed in Ground Four, Petitioner’s trial counsel chose
28   not to cross-examine J.F. because her direct-examination testimony was less damaging
     than her police interview statement.
                                                21
1           Petitioner also asserts that the evidence lacked sufficient details about when the

2    alleged touching took place. (ECF No. 11 at 27.) However, time is not an element of

3    lewdness under Nevada law. See NRS § 201.230(1); see also Wilson v. State, 121 Nev.

4    345, 368-69, 114 P.3d 285, 301 (2005) (holding that “there is no requirement that the

5    State allege exact dates unless the situation is one in which time is an element of the

6    crime charged. Instead, the State may provide approximate dates on which it is believed

7    that the crime occurred”). Thus, based on Detective Tooley’s testimony, a rational trier

8    of fact viewing the evidence in the light most favorable to the prosecution could have

9    found, beyond a reasonable doubt, that Petitioner committed a lewd or lascivious act

10   upon the body of J.F., who was under fourteen years old. Jackson v. Virginia, 443 U.S.

11   307, 319 (1979) (holding that, on direct review of a sufficiency of the evidence claim, a

12   state court must determine whether “any rational trier of fact could have found the

13   essential elements of the crime beyond a reasonable doubt”); NRS § 201.230(1); see

14   also Deeds v. State, 97 Nev. 216, 217, 626 P.2d 271, 272 (1981) (“It is well established

15   law in Nevada that in a rape case, a jury may convict upon the uncorroborated testimony

16   of the victim.”).

17          Further, there was testimony from Detective Hernandez that Petitioner had stated

18   that J.F. was “very provocative” and that “he had the opportunity [to do other things] but

19   that he had resisted.” (ECF No. 12-22 at 67, 76–77.) Additionally, Betel testified that

20   Petitioner “had told [her] that . . . when [J.F.] grows up and if she accepted that he would

21   sleep with her.” (ECF No. 12-17 at 72–73, 89–90.) Based on this circumstantial evidence,

22   a rational trier of fact viewing the evidence in the light most favorable to the prosecution

23   could have found, beyond a reasonable doubt, that Petitioner had “the intent of arousing,

24   appealing to, or gratifying the lust or passions or sexual desires of” himself or J.F. when

25   he committed the lewd act. Jackson, 443 U.S. at 319; NRS § 201.230(1); see also Grant

26   v. State, 24 P.3d 761, 766 (2001) (“Intent need not be proved by direct evidence but can

27   be inferred from conduct and circumstantial evidence.”).

28

                                                  22
1           Because the Nevada Supreme Court’s finding that there was sufficient evidence

2    to convict Petitioner of lewdness with a child under the age of fourteen was reasonable,

3    its finding that Petitioner’s appellate counsel was not ineffective for failing to raise this

4    claim on direct appeal was also reasonable. See Strickland, 466 U.S. at 688; Smith, 528

5    U.S. at 285; Jones v. Barnes, 463 U.S. 745, 754 (1983) (“For judges to second-guess

6    reasonable professional judgments and impose on appointed counsel a duty to raise

7    every ‘colorable’ claim suggested by a client would disserve the very goal of vigorous

8    and effective advocacy that underlies Anders. Nothing in the Constitution or our

9    interpretation of that document requires such a standard.”).

10          Petitioner is denied federal habeas relief for Ground Eight.

11   V.     CERTIFICATE OF APPEALABILITY

12          This is a final order adverse to Petitioner. As such, Rule 11 of the Rules Governing

13   Section 2254 Cases requires this Court to issue or deny a certificate of appealability

14   (“COA”). Therefore, this Court has sua sponte evaluated the claims within the petition for

15   suitability for the issuance of a COA. See 28 U.S.C. § 2253(c); Turner v. Calderon, 281

16   F.3d 851, 864-65 (9th Cir. 2002). Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue

17   only when the petitioner “has made a substantial showing of the denial of a constitutional

18   right.” With respect to claims rejected on the merits, a petitioner “must demonstrate that

19   reasonable jurists would find the district court’s assessment of the constitutional claims

20   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v.

21   Estelle, 463 U.S. 880, 893 & n.4 (1983)). Applying this standard, the Court finds that a

22   certificate of appealability is unwarranted.

23   VI.     CONCLUSION

24          It is therefore ordered that the first amended petition for writ of habeas corpus by a

25   person in state custody pursuant to 28 U.S.C. § 2254 (ECF No. 11) is denied.

26          It is further ordered that Petitioner is denied a certificate of appealability.

27

28

                                                    23
1          It is further ordered that under to Federal Rule of Civil Procedure 25(d), the Clerk

2    of Court is directed to substitute Renee Baker for Robert LeGrand as the Respondent

3    warden on the docket for this case.

4          The Clerk of Court is directed to enter judgment accordingly and close this case.

5          DATED THIS 16th day of March 2020.

6

7
                                             MIRANDA M. DU
8                                            CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                24
